Title: To Thomas Jefferson from Levi Lincoln
From: Lincoln, Levi
To: Jefferson, Thomas


               
                  Sir, 
                  Washington Feby 26, 1804
               
               The inclosed, received by the last evening’s mail, from its extraordinary contents, I have felt myself constrained with reluctance to communicate. The deep confidence imposed by its nature is dispensed with, only from a belief, that it is of very great importance, you should be informed of every transaction, involving the welfare & reputation of the General Govt—the political state of Rhode Island appears to be critical. Should the inclosed communication transpire, it would probably become worse, and involve its author in great difficulty with the concerned, & me with him—I therefore have not, and shall not subject it to the inspection of any person but yourself—Permit me to ask the favor of its return, after you have sufficiently weighed its contents—
               I have the honor to be Sir most respectfully your most obt Sevt
               
                  Levi Lincoln 
               
            